DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 11, 17, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKEUCHI et al. (US 20190267509 A1, hereinafter Takeuchi).
With regards to claim 1, Takeuchi discloses a photodiode, (FIGS. 1-7) comprising: 
a first part made of silicon, (amplification layer 30) the first part including a stack of a first layer (N SI layer 31) and a second layer, (P Si layer 33) the first layer doped with a first type of conductivity, (N type) the second layer doped with a second type of conductivity; (P type, see FIGS. 4-6) and 
a second part made of germanium (absorbing layer 40) and in contact with the second layer of the first part, (See FIG. 6) the second part doped with the second conductivity type, and a doping level of the second part increasing toward a distal surface of the second part with respect to the first part.  (See FIGS. 5-6, where the P doping level of the layer 40 increases away from the first part)

With regards to claim 2, Takeuchi discloses the photodiode according to claim 1, wherein the first layer and the second layer forms a p-n junction.  (See FIG. 6, showing the P-N junction of layers 31 and 33) 

With regards to claim 3, Takeuchi discloses the photodiode according to claim 1, wherein the second part is positioned vertically with respect to the first part.  (See FIG. 6) 

With regards to claim 5, Takeuchi discloses the photodiode according to claim 2, wherein doping levels of the first layer and the second layer of the first part and the doping level of the second part are configured so that, at a given bias voltage of the photodiode exceeding an avalanche voltage of the p-n junction, the second layer is depleted across its entire thickness between the p-n junction and the second part.  (See FIGS. 4-7 and Paragraph [0006], where the device functions as an avalanche photodiode)

With regards to claim 6, Takeuchi discloses the photodiode according to claim 5, wherein the doping levels are further configured so that, at the given bias voltage, the second part of germanium is not depleted.  (see FIG. 6, where there is a bias voltage at which the germanium is not depleted)

With regards to claim 7, Takeuchi discloses the photodiode according to claim 5, wherein the doping levels are further configured so that, at the given bias voltage, an interface between the first part and second part is depleted.  (see FIG. 6, where there is the bias voltage at which the first part and second part is depleted)

With regards to claim 8, Takeuchi discloses the photodiode according to claim 7, wherein the doping levels are further configured so that, at the given bias voltage, a potential barrier corresponding to a heterojunction between the first part and the second part is suppressed.  (see FIG. 6, where there is the bias voltage at which the potential barrier is suppressed)

With regards to claim 11, Takeuchi discloses the photodiode according to claim 1, further comprising an un-doped layer of silicon (i-Si layer 32) between the first layer and the second layer of the first part. (See FIG. 6) 

With regards to claim 17, Takeuchi discloses a structure, (FIGS. 1-7) comprising: 
a substrate; (Si substrate 20) 
a first semiconductor layer (N-Si layer 31) of a first semiconductor material (silicon) over the substrate, the first semiconductor layer doped with a first type of conductivity; (N type) 
a second semiconductor layer (p-Si layer 33) of the first semiconductor material over the first semiconductor layer, the second semiconductor layer doped with a second type of conductivity opposite to the first type of conductivity; (P type)
a third semiconductor layer (i-Ge layer 41 and p-Ge layer 42) of a second semiconductor material (germanium) over the second semiconductor layer, the third semiconductor layer doped with the second type of conductivity; (P type, see FIG. 6) and 
a fourth semiconductor layer (P+ Ge layer 43) of the first semiconductor material, the fourth semiconductor layer laterally contacting the third semiconductor layer, the fourth semiconductor layer vertically contacting the second semiconductor layer, and the fourth semiconductor layer having a 

With regards to claim 21, Takeuchi discloses the structure of claim 17, wherein the third semiconductor layer includes a first portion (layer 41) and a second portion, (layer 42) the first portion being closer to the second semiconductor layer than the second portion and having a lower doping concentration than the second portion. (See FIGS. 5-6, where the first portion 41 is closer to the layer 33 and has a lower doping than the layer 42)

With regards to claim 22, Takeuchi discloses a structure, (FIGS. 1-7) comprising: 
a first silicon layer (n-Si layer 31) doped with a first type of conductivity; (n type) 
a second silicon layer (p-Si layer 33) vertically adjacent to the first silicon layer and doped with a second type of conductivity; (p type) and 
a germanium layer (P type absorption layer 40) vertically adjacent to the second silicon layer and doped with the second type of conductivity, a doping concentration of the germanium layer increasing toward a distal surface of the germanium layer with respect to the second silicon layer. (See FIGS. 5-6, where a doping of the layer 40 increases away from the p-Si layer 33) 

Allowable Subject Matter
Claims 4, 9-10, 18-19, and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812